In re National Union Fire Insurance Company; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. B, No. 03-8866; to the Court of Appeal, Fourth Circuit, No. 2005-C-0909.
Stay denied; writ application denied. The trial court may reconsider whether the language of the insurance policies contractually limits the liability coverage.
CALOGERO, C.J., concurs for the reasons assigned by WEIMER, J.
VICTORY, J., would grant the stay and the writ.
WEIMER, J., concurs. Applicant may re-urge issue on appeal.